Fourth Court of Appeals
                          San Antonio, Texas
                                JUDGMENT
                             No. 04-22-00276-CR

                               Efren MORENO,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2021CR10602
                  Honorable Frank J. Castro, Judge Presiding

BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

In accordance with this court’s opinion of this date, this appeal is permanently ABATED.

SIGNED September 14, 2022.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice